 GUI.F STATES MANUtFACTIRERSGulf States Manufacturers, Inc. and InternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmith, Forgers and Helpers, AFI.-CIO. Cases26 CA-6007, 26 CA 6049. and 26 CA 6151October 26, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNIN(i ANI) MIMIRS JENKINSAND PNIIOOn June 28, 1977. the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding,' finding that Respondent had vio-lated Section 8(a)(1) of the National Labor RelationsAct, as amended, by interrogating its employees con-cerning their union activities; threatening to changework rules, to withdraw the assistance of supervisors.to lay off' employees, and to withhold wage increases:soliciting employees to decertify the Union: and tell-ing employees that union representation would be fu-tile. The Board also found that Respondent violatedSection 8(a)(3) and (I) of' the Act by layine off em-ployees because of' their union activities and by fail-ing to timely reinstate unfiair labor practice strikers.Finally, the Board found that Respondent violatedSection 8(a)(5) and (1) of the Act by refusing to bar-gain in good faith and by instituting unilateral wagechanges. The Board ordered Respondent to cease anddesist therefrom and to take certain affirmative ac-tion. Thereafter, Respondent filed a petition for re-view of the Board's Decision and Order and theBoard filed a cross-application to enforce said Orderwith the United States Court of Appeals for the FifthCircuit.On September 15, 1978, a panel of the court ofappeals issued its decision2enforcing in part, and de-nying enforcement in part, the Board's Order. Thecourt enforced the Board's findings that Respondentviolated Section 8(a)(1) of the Act by warning strikereplacements against joining the Union; threateningthem that union membership would result in job loss;interrogating a replacement regarding union activity;and soliciting the replacements to report union con-tacts to management. However, the court concludedthat the Regional Director's approval, on NovemberI, 1975, of the parties' written stipulation withdraw-ing both the Employer's objections to an election heldin September 1975 and the Union's unfair labor prac-tice charges precluded the Board from entertainingnew charges based on conduct that was alleged, orcould have been alleged, in the withdrawn charges.'230 NL.RB 5582 Gulf States anubitaurers, In, %' i.. R R. 579 F.2d 1298.Accordingly, the court denied enforcement of theBoard's findings of violations of' Section 8(a)(I) and(3) of the Act which were based on conduct that oc-curred prior to November 11, 1975. The court alsodenied enforcement of the Board's finding that theEmployer had violated Section 8(a)(3) and (1) of theAct by failing to reinstate strikers and of its findingthat the Employer had violated Section 8(a)(5) and(I) of the Act by refusing to bargain in good faith.Subsequently, the court of appeals granted theBoard's petition for a rehearing en hane. The court nhane issued a decision' on July 10, 1979. wherein itagreed with the panel majority's conclusion that thesubject matter of the withdrawn charges could notform the basis for the Board's unfair labor practicefindings. Accordingly, the court denied enforcement,in part, of the Board's Order. The court agreed how-ever, with the panel's enforcement of the findings ofviolations of Section 8(a)( ) of' the Act set forthabove.In addition, the court agreed with the Board thatRespondent's supervisor. Perrigan, told employeeParker that the lack of a wage increase was due tounion activity, and that, since this conversation oc-curred in January 1976. after the stipulated with-drawal was entered into and approved by the Re-gional Director, it therefore was not included withinthe withdrawn charges. Accordingly, the court foundthat Perrigan's statement violated Section 8(a)( I) ofthe Act. However, the court remanded the case to theBoard for further proceedings to determine whether asimilar statement made by Perrigan to employee Har-ris was barred by the stipulation. The court notedthat the record reflected on!y that this incident oc-curred in November 1975.The Board accepted the remand and advised theparties that they could file statements of position.Thereafter, the General Counsel filed a statement ofposition and Respondent filed an exception and asupporting memorandum.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its au-thority in this proceeding to a three-member panel.In his statement of position, counsel for the Gen-eral Counsel contends that, inasmuch as the Novem-ber statement of Perrigan involves the same type ofconduct already found violative of the Act by theBoard and affirmed by the court, resolution of thisissue would not affect the Board's Order as enforced.Accordingly, counsel for the General Counsel sub-mits that the Board need not resolve the issue pre-sented by the court's remand.Respondent contends. in substance, that () Per-Gull States MAnufacturer, In, N 1. R .598 F 2d 896246 NLRB No. 43289 )E('ISIONS OF NA'I'IONAL LABOR RELATIONS BOARDrigan's statement did not rise to the level of a viola-tion of Section 8(a)( 1) of the Act, but that, (2) asum-ing arguendo that it did rise to that level, counsel forthe General Counsel has not shown that the state-ment occurred after the November 11, 1975, with-drawal of charges. Respondent also contends that fur-ther factfinding proceedings in this case would onlybe cumulative in view of the violations of Section8(a)( I) of the Act already found and enforced.Accepting the court's findings and conclusions asthe law of the case, as we are bound to do on accept-ance of a remand, it is clear that only if' Perrigan'sstatement to Harris occurred suh.veyquent to November11, 1975, can a violation of the Act be found. Afterduly considering the matter, we find merit in the posi-tion set forth by both counsel foir the General Counseland Respondent that, since the Board's Order as en-torced requires Respondent to cease and desist fromengaging in the type of conduct presented by the re-mand and to post an appropriate notice, any furtherfindings with respect to Perrigan's November 1975statement would be cumulative in nature. In ourview, it would not effectuate the purposes of' the Actto remand this single issue for further hearing beforean administrative law judge.In light of the above, and since we are unable toconclude, on the basis of the present record, that Per-rigan's statement to Harris occurred subsequent toNovember 11, 1975, we shall, accordingly, dismissthat portion of the complaint.ORDERIt is hereby ordered that paragraph 14(c) of theAmended Order Consolidating Cases, Amended Con-solidated Complaint and Notice of Hearing be, and ithereby is, dismissed.290